Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered February 21, 1991, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor exercised 5 of his 12 peremptory challenges against black venirepersons. The trial court seated one of these black venirepersons notwithstanding the prosecutor’s challenge, and with respect to another, the prosecutor offered a race-neutral reason for removal. Considering that the prosecutor peremptorily removed more white prospective jurors than he did black prospective jurors and considering all the other facts of this case, we agree with the People that the defendant failed to make a prima facie showing of discriminatory intent in the prosecutor’s exercise of his peremptory challenges (see, People v Childress, 81 NY2d 263; People v Steele, 79 NY2d 317; cf., People v Bolling, 79 NY2d 317; People v Jenkins, 75 NY2d 550). The prosecutor therefore had no obligation to furnish "race neutral” reasons for any or all of his challenges.
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., O’Brien, Ritter and Copertino, JJ., concur.